DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Applicant’s claims presented on 12/04/2017 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claim 1 and 9 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest an action evaluation model building apparatus, comprising: a storage, being configured to store a plurality of raw data sets and a plurality of standard action labels, each of the raw data sets comprising a plurality of raw data, each of the raw data being generated by a sensing device, computing the raw data of each of the raw data sets based on a first-stage machine learning algorithm to generate a plurality of standard action feature vectors; computing the standard action feature vectors based on a second-stage machine learning algorithm to generate a plurality of standard action classification vectors; performing a supervised learning of the first-stage machine learning algorithm and the second-stage machine learning algorithm based on the raw data sets and the standard action labels corresponding to the raw data sets to build a feature vector creation model and a classifier model, wherein the supervised learning makes the standard action classification vectors, each of which is generated by inputting the raw data of the raw data set corresponding to each of the standard action labels into the feature vector creation model and the classifier model, have a specific component value; generating a plurality of action classification vectors by randomly generating a plurality of action feature vectors and inputting the action feature vectors into the classifier model; selecting a representation action feature vector corresponding to each of the standard action labels from the action feature vectors according to the action classification vectors, the action classification vector corresponding to each of the representation action feature vectors having a relative component maximal value; and building an action evaluation model based on the feature vector creation model, the classifier model and the representation action feature vectors corresponding to the standard action labels.

Foreign Publication CN106991372A to Shi et al. discloses a dynamic gesture recognition 

U.S. Patent Application Publication 2019/0146759 A1 to Chiang et al. discloses a model building server and model building method. The model building server 1 comprises a network interface 11, a storage 13 and a processor 15. The processor 15 is electrically connected to the network interface 11 and the storage 13. The storage 13 stores a plurality of raw data RD, a plurality of output labels OL and a model building programs MBP. The output labels OL correspond to the plurality of raw data RD. The raw data RD may be generated by a sensor, a microphone, an image capturing device or the like. The model building program MBP has a configuration combination, which comprises a feature retrieving configuration, a model 

However, none of the above teach or fairly suggest the action evaluation model building apparatus and associated with it the method as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622